Citation Nr: 0513018	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  03-05 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  What evaluation is warranted for post traumatic stress 
disorder (PTSD) from September 4, 2001?  

2.  What evaluation is warranted for tendonitis of the right 
hand from September 4, 2001?

3.  Entitlement to an increased evaluation for residuals of 
gunshot wound to the left hand with fractured fifth 
metacarpal and residuals of lacerations of extensor tendon 
fifth finger with retained foreign body, currently rated as 
30 percent disabling.  

4.  Entitlement to a separate rating for left hand ulnar 
nerve injury secondary to residuals of a gunshot wound to the 
left hand with fractured fifth metacarpal and residuals of 
lacerations of extensor tendon fifth finger with retained 
foreign body.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

On appeal the veteran has raised the issue of entitlement to 
a total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities.  This issue, 
however, is not currently developed or certified for 
appellate review. Accordingly, it is referred to the RO for 
appropriate action.

For the reasons outlined below, the issue of entitlement to a 
separate rating for left hand ulnar nerve injury secondary to 
residuals of a gunshot wound to the left hand with fractured 
fifth metacarpal and residuals of lacerations of extensor 
tendon fifth finger with retained foreign body is REMANDED in 
part to the RO via the Appeals Management Center (AMC) in 
Washington, D.C. Consistent with the instructions below, VA 
will notify you of the further action required on your part.




FINDINGS OF FACT

1.  Since September 4, 2001, the veteran's PTSD has been 
manifested by symptoms that cause at least occupational and 
social impairment with reduced reliability and productivity.

2.  Since September 4, 2001, the veteran's PTSD has not been 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
inability to establish and maintain effective relationships.

3.  Since September 4, 2001, the veteran's right hand has 
demonstrated full function and tendonitis has not been 
productive of limitation of motion or ankylosis of the wrist.

4.  The residuals of gunshot wound to the left hand with 
fractured fifth metacarpal and residuals of lacerations of 
extensor tendon fifth finger with retained foreign body are 
manifested by severe injury to Muscle Group VII.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, since 
September 4, 2001, the scheduler requirements for a 50 
percent rating for PTSD have been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.7, 4.130, Diagnostic Code 9411 (2004).

2.  Since September 4, 2001, the criteria for an initial 
compensable evaluation for tendonitis of the right hand have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5214 (2004).

3.  The criteria for an evaluation in excess of 30 percent 
for residuals of gunshot wound to the left hand with 
fractured fifth metacarpal and residuals of lacerations of 
extensor tendon fifth finger with retained foreign body have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.73, Diagnostic Code 5307 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the veteran was apprised of the 
changes brought about by the VCAA through a February 2003 
statement of the case, to include notice of what evidence and 
information are necessary to substantiate his claims; and 
notice of his and VA's obligation to obtain certain evidence, 
including VA's duty to obtain all relevant evidence in the 
custody of a Federal department or agency.  As such, the 
duties to notify the veteran of necessary evidence, as well 
as the responsibility for obtaining or presenting that 
evidence, have been fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  All 
available identified private treatment records have been 
obtained and there is no indication that any pertinent 
evidence was not received.  The claimant was notified of the 
need for VA examinations, and he was seen for those studies 
in February and March 2002.  The veteran was notified in a 
September 2002 letter to advise VA how it could secure 
pertinent evidence that he was aware of.  He was also advised 
what evidence VA had requested, and notified in the September 
2002 letter and February 2003 statement of the case what 
evidence had been received.  He was notified in the above 
documents that he needed to submit all evidence in his 
possession and that ultimately it was his responsibility to 
be sure that pertinent records were received by VA.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Although the VCAA notice was issued out of the proper 
chronological sequence, the notice provided substantially 
complied with the specificity requirements of Quartuccio 
(identifying evidence to substantiate the claim and the 
relative duties of VA and the claimant to obtain evidence), 
and Charles v. Principi, 16 Vet. App. 370 (2002) (identifying 
the document that satisfies VCAA notice).  Further, since 
receiving notice, the veteran has had ample opportunity to 
provide additional pertinent evidence since being informed of 
the evidence needed to substantiate his claims.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

I.  Factual Background

The service medical records are negative for PTSD.  The 
veteran did suffer a gunshot wound to the left hand with an 
open comminuted fracture of the fifth metacarpal, laceration 
of extensor tendon to the fifth digit, loss of sensory nerve 
to the fifth and ulnar one-half of the fourth fingers.  The 
veteran's DD 214 connotes award of the Purple Heart.  

A September 2001 psychological evaluation revealed diagnoses 
of rule out PTSD, rule out alcohol dependence and cannabis 
abuse.   

During a December 2001 psychology evaluation, the veteran 
reported that he experienced startle response, anger, over 
arousal symptoms when thinking of Vietnam, sleep disturbance, 
nightmares, avoidance, and isolation.  He stated that he must 
watch others in restaurants and would not put his back to a 
room.  He does not go to the movies.  He does go to the 
supermarket and mall.  He was employed as a firefighter and 
had been for the past 28 years.  He had been married for 31 
years.  

A mental status examination revealed an alert and oriented 
individual with no signs of psychosis.  The veteran was 
mentally competent.  His mood was described as irritable, 
angry, or depressed, passive, and withdrawn.  He was quiet, 
thoughtful, and cooperative.  He reported that he was usually 
anxious about safety issues.  He denied ideation, intent, and 
planning for both suicide and homicide.  The examiner opined 
that the veteran's PTSD was severe and responsible for a 
serious impairment of occupational and social functioning.  
Notably, however, the examiner diagnosed with chronic PTSD 
and alcohol abuse, and assigned a global assessment 
functioning (GAF) score of only 60. 

The veteran was accorded a VA PTSD examination in February 
2002.  He reported continued experience of nightmares, 
hypervigilance, and anger management.  He reported sleeping 
with a gun nearby.  He was restricted socially but generally 
got along with most people both socially and professionally.  
He was captain with the fire department.  He was married with 
two sons.  There is some tension between him, his wife, and 
sons.  He described himself as being more emotional around 
Oriental people.  

A mental status examination revealed a well-oriented 
individual.  His speech rate, flow, vocabulary, and relevance 
were all within normal limits.  His eye contact was normal.  
He seemed pleasant and cooperative.  His mood was euthymic.  
The focus of his attention was directable and was not overly 
distracted, tangential, or preservative.  The diagnosis was 
PTSD, mild to moderate.  A GAF score of 60 was provided.  

The veteran was accorded a VA bones and fractures examination 
in March 2002.  He complained of a decrease in strength in 
the left hand and some residual numbness around the donor 
site of the bone graft.  It was noted that he was left hand 
dominant, however, his service medical records reflect that 
the veteran is right handed.  See, e.g. the veteran's January 
1971 physical evaluation board report.  

An examination of the left hand revealed a short fifth 
metacarpal, lacking approximately one-half inch of reaching 
the same level as the fourth metacarpal head.  There was an 
irregularity over the dorsum of the fifth metacarpal.  An 
evaluation of the fingers of the left hand revealed that the 
fifth finger did not come within an inch of touching the 
palm.  The range of motion of the metacarpal phalangeal joint 
was to 10 degrees as opposed to a normal of 90 degrees.  The 
proximal interphalangeal joint range of motion was from 0 to 
90 degrees, which was normal.  The distal interphalangeal 
joint range of motion was from 0 to 10 degrees as opposed to 
a normal 0 to 90 degrees.  There was some hypesthesia of the 
volar surface of the fifth finger and one-half of the fourth 
finger.  His grasp was quite weak on the left hand.  The 
pertinent diagnoses were residuals of a gunshot wound of the 
left hand with marked residual disability and loss of 
function of the fifth finger such that it was equivalent to a 
total loss of total finger, and residual hypesthesia around 
the donor site of the bone graft at the left olecranon.  

An examination of the right hand and wrist was unremarkable, 
except for some pain on full lower flexion of the wrist.  The 
function of the right hand was full.  The diagnosis was 
tendonitis of the right wrist that had subsided with 
treatment of steroid injections.  

VA outpatient treatment records dated from January to April 
2002 address care for anger and alcohol abuse.  The veteran 
reported the he experienced feelings of isolation, and sleep 
disturbance.  There was no indication of thought disorder 
psychosis, and no evidence of suicidal or homicidal ideation.  
He was diagnosed with mild to moderately severe PTSD, in 
partial remission, alcohol abuse continuous, and marijuana 
abuse, continuous.  

In a February 2002 statement, Peter Roos, M.D., reported that 
due to the veteran's permanent injury to his left hand, he 
had to increase the usage of his right hand.  As a result of 
the stress on his right hand, the veteran developed arthritis 
and tendonitis that caused considerable discomfort.  

The veteran's spouse submitted a statement in support of his 
claims in March 2002.  She primarily discussed the veteran's 
difficulties with PTSD symptoms.  

II.  Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, multiple (staged) ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

III.  Entitlement to an Increased Rating for PTSD 

The April 2002 RO decision granted service connection for 
PTSD and assigned a 30 percent evaluation effective from 
September 4, 2001.  The veteran appealed.

With regard to psychiatric disorders, regulations provide 
that the frequency, severity, and duration of psychiatric 
symptoms must be considered as well as the length of, and the 
veteran's ability to adjust during, periods of remission.  
The evaluation assigned must be based on all the evidence of 
record that bears on occupational and social impairment and 
not merely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. § 
4.126(a).  The extent of social impairment must be considered 
but the evaluation may not be based solely on social 
impairment.  38 C.F.R. § 4.126(b).  Finally, the evaluation 
assigned a psychiatric disorder depends on the occupational 
and social impairment actually caused by psychiatric 
symptoms.  38 C.F.R. § 4.130.

Under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411 (PTSD), a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks more frequent than once a week; difficulty 
understanding complex commands; impairment of memory 
characterized by, for example, forgetting to complete tasks 
or the retention of only highly-learned material; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

In a statement accompanying his Substantive Appeal, the 
veteran contended that he was having problems maintaining his 
employment and that he was experiencing increased stress from 
the current war as well as difficulty responding to serious 
fires.  

After reviewing the record and resolving reasonable doubt in 
the veteran's favor, the Board finds that the evidence 
supports a 50 percent rating for PTSD.  The objective medical 
evidence on the status of his symptomatology is noted in the 
VA PTSD examination and treatment records.  These records 
reveal that the veteran suffers from frequent nightmares, 
flashbacks, and intrusive thoughts of his wartime 
experiences.  He is hypervigilant and withdrawn from others.  
He has trouble sleeping.  He avoids stimuli that remind him 
of his wartime experiences, and experiences outbursts of 
anger.  His only significant contact with others is his 
relationship with his spouse and children.  While the veteran 
does work, he works on a twenty-four hours on seventy-two 
hours off shift arrangement, which helps him cope with his 
symptoms.  While the veteran is oriented, alert, goal 
directed and without suicidal or homicidal ideation, the 
appellant still suffers from PTSD symptomatology, and the 
evidence indicates that these symptoms have had a significant 
impact on his life.

The record reflects that the examiner of December 2001 noted 
a GAF score of 60, and the examiner of March 2002 noted a GAF 
score of 60.  According to the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV), a score 
of 60 denotes a moderate level of symptomatology.  Looking, 
however, to the description noted by the examiner in December 
2001, the psychologist described the veteran's PTSD as severe 
and stated it had a serious impairment on his life both 
socially and professionally.  Accordingly, after resolving 
reasonable doubt in the veteran's favor, the Board finds that 
a 50 percent evaluation is warranted for the veteran's PTSD 
since September 4, 2001.  

The medical evidence does not, however, support an evaluation 
of 70 percent disabling.  Since September 4, 2001, clinical 
evidence shows that the veteran does not suffer from suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near- continuous panic affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; or neglect of personal appearance and 
hygiene.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against any claim for a rating in excess of 50 
percent, the doctrine is not otherwise for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Entitlement to an Increased Rating
for Tendonitis of the Right Hand

The veteran's tendonitis of the right hand has been rated as 
noncompensable under 38 C.F.R. § 4.71a Diagnostic Code 5214.  
Under the provisions of Diagnostic Code 5214, a 20 percent 
evaluation is warranted for favorable ankylosis of the minor 
wrist in 20 degrees to 30 degrees dorsiflexion.  

Standard ranges of motion of the wrist are extension 
(dorsiflexion) to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees and radial deviation to 20 
degrees.  38 C.F.R. § 4.71, Plate I (2004).

Under Diagnostic Code 5215, when dorsiflexion (extension) of 
the wrist of the hand (whether dominant or non-dominant) is 
limited to less than 15 degrees, a 10 percent rating is 
warranted.  Palmar flexion limited in line with the forearm 
is evaluated as 10 percent disabling.  

In every instance where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating 
shall be assigned when the requirement for a compensable 
rating are not met.  38 C.F.R. § 4.31 (2004).

In this case, the examination report of March 2002 revealed 
no limitation of motion of the wrist whatsoever.  The 
examiner stated that there was full function of the right 
hand.  There is no evidence that the veteran has had (since 
the initial grant of service connection) limited extension or 
palmar flexion of his wrist, or that his wrist is ankylosed.  
Therefore, it is the determination of the Board that the 
preponderance of the evidence is against an initial 
compensable rating for tendonitis of the right hand.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).  

V.  Increased Rating for Residuals of Gunshot Wound
of the Left Hand with Fracture of the Fifth Metacarpal 

Initially, the Board notes that during the veteran's March 
2002 VA examination it was noted that he was left-handed, 
therefore the injury was to his dominant hand.  This notation 
is inconsistent with the overall evidence of record.  Indeed, 
the service records and immediate post service records 
indicate that the veteran is right hand dominant.  Therefore, 
the Board will consider the disability in question as the 
minor extremity.  

The veteran is assigned a 30 percent schedular disability 
rating pursuant to 38 C.F.R. § 4.73, Code 5301 which governs 
disability of Muscle Group I, the extrinsic muscles of the 
shoulder girdle, specifically the trapezius, the levator 
scapulae, and the serratus magnus, affecting upward rotation 
of the scapula and elevation of the arm above the shoulder 
level.  A 30 percent maximum rating is warranted for severe 
injury to this muscle group in the nondominant arm.

After reviewing the evidence summarized above, the Board 
finds that the residuals of gunshot wound of the left hand is 
most appropriately rated under 38 C.F.R. § 4.73, Diagnostic 
Code 5307.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

The Board finds that Diagnostic Code 5307 deals specifically 
with controls flexion of the minor wrist and fingers, which 
is the precise disability here on appeal, as identified in 
the March 2002 examination.  Accordingly, the veteran's left 
hand disability will be evaluated under Diagnostic Code 5307.

Guidance is given under the rating schedule for evaluating 
muscle disabilities as slight, moderate, moderately severe, 
or severe.  38 C.F.R. § 4.56 (2004).  The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

Severe disability of the muscles results from through and 
through or deep penetrating wound with extensive debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring and binding.  It requires ragged, 
depressed and adherent scars; loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area; and 
severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability: (a) 
X-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile.

The current 30 percent rating has been assigned under the 
provisions of 38 C.F.R. § 4.73, Diagnostic Code 5307.  That 
evaluation is the maximum under that diagnostic code.  The 
evaluation contemplates a severe injury to Muscle Group VII, 
which controls flexion of the minor wrist and fingers.  

Diagnostic Codes 5308 and 5309 provide evaluations for 
injuries to other muscle groups of the hand but provide a 
maximum evaluation of 20 percent.  38 C.F.R. § 4.73, 
Diagnostic Codes 5308, 5309 (2004).

The veteran's disability could also be rated on the basis of 
limitation of motion or amputation of individual fingers.  
The examination report reflects that the veteran's disability 
mainly involves the little finger with some minor involvement 
with the ring finger.  Even if this disability were to be 
rated as amputation of both fingers, the rating schedule 
provides no more than a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Codes 5151 (2004).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation and he is not entitled to disability rating in 
excess of 30 percent.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine is 
not applicable.  38 U.S.C.A. § 5107(b).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2004).  The governing norm in these exceptional cases is: A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as a marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

It does not appear that the veteran has an "exceptional or 
unusual" disability.  He has not required any recent periods 
of hospitalization for his left hand disability.  There is no 
evidence in the claims file to suggest that marked 
interference with employment is the result of the condition.  
The veteran is employed as a captain with the fire 
department, and although he asserted he has lost some time 
from work and experiences some difficulty in activities, 
these are factors already contemplated by the schedular 
criteria.  Thus, the Board finds that the left hand 
disability is appropriately rated under the schedular 
criteria, and that referral for extraschedular consideration 
is not warranted.


ORDER

A 50 percent rating is granted for PTSD for the period 
beginning September 4, 2001, subject to the law and 
regulations governing the payment of monetary awards.  

Entitlement to a compensable rating for tendonitis of the 
right hand since September 4, 2001 is denied.  

Entitlement to a rating in excess of 30 percent for residuals 
of gunshot wound to the left hand with fractured fifth 
metacarpal and residuals of lacerations of extensor tendon 
fifth finger with retained foreign body is denied.  


REMAND

The veteran's disability is rated under 38 C.F.R. § 4.73, 
Diagnostic Code 5307 (2003), which pertains to an injury to 
Muscle Group VII.  Notably, both the service medical records 
and the most recent VA examination report indicate that the 
veteran has some neurological involvement due to the gunshot 
wound.  Specifically, the most recent VA examination showed 
hypesthesia of the volar surface of the fifth finger and one-
half of the fourth finger.  Accordingly, in light of language 
used in a April 1971 rating decision, the Board finds that 
the RO should consider whether the veteran's disability 
warrants a separate rating based on neurological impairment 
under 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2004).  A 
separate rating may be considered when symptomatology for a 
disorder does not duplicate or overlap another.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).  If a separate 
rating is not in order the veteran is entitled to an 
explanation why not.  As this question has not been initially 
addressed by the RO it would be prejudicial for the Board to 
address it on an initial basis.

In light of the foregoing, the Board finds that additional 
action is necessary on the part of the RO.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a neurological 
examination to determine the presence of 
any neurologic impairment associated with 
the residuals of gunshot wound to the 
left hand with fractured fifth metacarpal 
and residuals of lacerations of extensor 
tendon fifth finger with retained foreign 
body.  All tests and studies deemed 
necessary to make this determination 
should be ordered.  The claims folder 
must be made available to the physicians 
for review.  

The examiner should identify any 
functional loss of the fifth finger of 
the left hand due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  The physician should 
inquire as to whether the veteran 
experiences flare-ups.  If so, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups should be 
described.  

The neurologist should arrange for any 
tests or studies deemed appropriate to 
determine the presence of any neuropathy 
associated with the fracture of the fifth 
metacarpal and residuals of lacerations 
of extensor tendon fifth finger of the 
left hand.  If a neurological impairment 
is present, the physician must opine 
whether the impairment is at least as 
likely as not related to the left hand 
gunshot wound.  All findings and the 
complete rationale for all opinions 
expressed must be clearly set forth in 
the report.

2.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  Thereafter, following any other 
appropriate development, the RO should 
consider whether the left hand disability 
warrants the assignment of separate 
evaluations for the muscle injury and 
nerve injury.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).  If a separate rating is 
not warranted the RO must provide 
adequate reasons and bases for their 
decision, particularly in light of the 
fact that the April 1971 rating decision 
granted, in part, service connection for 
an ulnar nerve disorder, and the fact 
that the ulnar nerve disorder is no 
longer listed on the latest rating sheet.  
The provisions of 38 C.F.R. § 4.55 (2004) 
must be considered.

The appellant has the right to submit additional evidence and 
argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


